Exhibit 10.23

Executive Incentive Plan

EFFECTIVE DATE:

This Executive Incentive Plan (EIP) begins on the first day of applicable fiscal
year. Participants in this Plan are Managers, Directors, Vice Presidents and
above, or any other senior individuals designated by the CEO and CFO with
respect to the applicable period.

OBJECTIVES:

 

  •  

To promote teamwork within the management group of Avici and to develop a strong
sense of management identity with corporate and division/function results.

 

  •  

To reward the achievement of well defined financial and/or non-financial company
and/or individual goals as established or approved by the Compensation Committee
of the Avici Board of Directors.

 

  •  

To promote communication of individual achievement against goals.

 

  •  

To reward management with total direct compensation commensurate with comparable
companies whenever Avici achieves or exceeds established goals.

ELIGIBILITY:

Participants in this Plan are Managers, Directors, Vice Presidents and above, or
any other senior individuals designated by the CEO and CFO with respect to the
applicable period. Those chosen hold jobs which directly impact the success of
the corporation through the management of other employees or through ongoing
responsibility for managing programs or projects and who are not participating
in any other Avici cash incentive plans. Participants in Sales or Systems
Engineering Incentive Plans, if applicable, or any other special incentive plans
are not eligible. Participation in the Plan in any given year does not guarantee
participation in future years.

PARTICIPATION and PLAN DESIGN:

Each participant is assigned a payout percentage as defined below. The Plan is
targeted at a percent of base pay as of the end of the applicable award period
within the fiscal year and is based on position level. Participants who join the
Plan during the applicable award period may receive pro-rated awards based on
the eligibility date. The targeted percentages are as follows:

 

Position

   Payout at Target  

CEO, CFO & SVP

   [__ ]%

VP levels

   [__ ]%

Directors

   [__ ]%

Sr. Managers

   [__ ]%

Managers/Consulting Eng.

   [__ ]%

[Payout at Target percentages established or approved by the Company’s
Compensation Committee from time to time.]

 

  •  

The award pool will be funded on attainment of the targets established or
approved by the Company’s Compensation Committee.

 

  •  

Target and payment periods (e.g., quarterly, semi-annual, annual) will be
established or approved by the Company’s Compensation Committee.

 

  •  

Incentives will be paid on a periodic basis, if targets are attained, following
the applicable period.

DETERMINATION OF AWARDS:

Achievement of the approved targets will be used to fund the award pool and the
determination of the Compensation Committee regarding the attainment of any
target or any matter associated with this Plan shall be final.



--------------------------------------------------------------------------------

PAYMENT OF AWARDS:

For an award to be earned by an employee he/she must be employed by the Company
on the closing date of the applicable award period unless otherwise determined
by the Compensation Committee. Any employee joining the EIP during an interim
period will be pro-rated based on time in program.

NOT AN EMPLOYMENT CONTRACT:

Nothing contained in this document or the EIP creates any right for participants
to continued employment or shall otherwise affect the participant’s status as an
employee at will.

OPERATION AND INTERPRETATION OF THE PLAN:

The CEO and CFO of Avici or the Compensation Committee can modify, cancel or
suspend operation of the Plan without prior notice at any time. The Compensation
Committee has the responsibility for the general administration of the Plan and
shall be the final authority regarding judgments, structuring and implementation
of the Executive Incentive Plan.